Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The examiner acknowledges amendments dated 7/13/2022. With the amendments, claims 1-20 remain pending.  Claims 1-20 are amended. The amendments have been accepted as proper in that no new material has been added.
Response to Arguments
Applicant’s arguments, see Remarks, filed 7/13/2022, with respect to claims, as amended, have been fully considered and are persuasive.  The examiner agrees that there is enough additional amendment and clarification in the remarks.  The rejections presented to the previous version of the claims are overcome and the case in now in condition for allowance.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowable for an information processing device comprising: a sensing data acquisition unit configured to acquire multiple sets of sensing data from a plurality of sensors configured to sense a condition of multiple movement elements in a performance that is performed because multiple parts of a body of a user move; a calculator configured to calculate collaboration information representing a level of move collaborativeness of the movement elements from the acquired multiple sets of sensing data; and a notification unit configured to notify the user of feedback information based on the calculated collaboration information, wherein the level of move collaborativeness is acquired by calculatinq similarity of the movement elements among the acquired multiple sets of sensing data, and wherein the sensinq data acquisition unit, the calculator, and the notification unit are each implemented via at least one processor.
The applicant presents amendments to the claims to overcome a rejection in view of the references and a rationale in the remarks to overcome the rejections regarding scope of enablement and indefiniteness. Claim 1 is considered to be non-obvious with respect to the closest related prior art.
Claims 2-18 are allowable for dependence on the allowable independent claim and for the citation of further distinguishing subject matter.
Claim 19 is seen as the method implemented by the information processing device of claim 1. Claim 19 is considered to be non-obvious with respect to the closest related prior art.
Claim 20 is seen as the method of claim 19 implemented as a computer executable instruction on a non-transitory, computer-readable medium. Claim 20 is s considered to be non-obvious with respect to the closest related prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT W HORN whose telephone number is (571)272-8591.  The examiner can normally be reached on 7:30-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT W HORN/Primary Examiner, Art Unit 2837                                                                                                                                                                                                        July 29, 2022